                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BULFF DIVISION

ROBERT E. WOODWARD                                                              PLAINTIFF
ADC #166447

V.                          CASE NO. 5:19-cv-00058 JM

QUINCEY ROSS, Judge,                                                          DEFENDANT
Lake Village, et al.

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 8th day of March, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                              1 
 
